The Court:
The Act of March 12, 1868 (Stat. 1867—8, p. 127), authorized “ the construction of a ditch or canal for drainage purposes, leading from the north line of R Street, Sacramento, to the channel or slough known as Snodgrass Slough or to Bloom’s Lake.” The complaint alleges the construction of a drainage canal from said city “to the head of Beach’s Lake.” If, as contended on the oral argument, the canal was not completed to the lower point named in the Act, but fell short of it, and emptied the sewage into a lake or slough other than those specified, and by reason thereof the acts complained of were performed and the damage sustained, plaintiff doubtless has a cause of action, and is entitled to relief. Looking at the Act above referred to and the complaint, we can not say that the canal, terminating in Beach’s Lake, has been constructed and used the entire distance contemplated by the Act.
Judgment reversed and cause remanded, with instruction to overrule the demurrer, with leave to defendant to answer.